Title: From Benjamin Franklin to John Hancock, 4 December 1777
From: Franklin, Benjamin
To: Hancock, John


Sir,
Passy, near Paris, Dec. 4. 1777
The Bearer of this, Mr. Holcker, is a Gentleman of excellent Character, of great Credit in this Country, and one of my particular Friends. He can give you good Information of the State of Public Affairs here. I beg leave therefore to recommend him to your Acquaintance, and to all the Civilities you usually show to Strangers of Merit, of which you will find him very deserving. If he should enter into any Contracts in the Mercantile way, the punctual Performance of his Engagements may be rely’d on, as he is a Man of Worth, Prudence and the strictest Honour. With the greatest Esteem and Respect, I am Sir, Your &c.
Honble John Hancock Esq.Recommendation of Holcker
